EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Liaoteng Wang on 3/20/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A cell supervision circuit, comprising: 
a circuit board;
a heat transfer unit including a metal plate and a backing plate for supporting the metal plate, the heat transfer unit being fixedly connected to the circuit board by the backing plate, the metal plate being disposed adjacent to the circuit board, wherein the heat transfer unit dissipates heat through the metal plate; and
a fixing plate connected to the heat transfer unit, wherein the fixing plate includes a body portion and an elastic portion formed on the body portion, the body portion is fixedly connected to the backing plate of the heat transfer unit, and the elastic portion is recessed toward the metal plate of the heat transfer unit and is in close contact with the metal plate under its own elasticity,
wherein a stepped groove is provided in the backing plate and the metal plate is fitted into the stepped groove and is in contact with the elastic portion.


Claim 8 is amended to recite:
The cell supervision circuit according to claim [[7]]1, wherein two or more ribs are provided in the stepped groove to support the metal plate.

Claim 10 is amended to recite:
	A battery pack, comprising:
a battery;
the cell supervision circuit according to claim 1.

The following is an examiner’s statement of reasons for allowance: The amendment above incorporates the limitations of previous claim 7 into claim 1. Without the limitations of claim 7, claim 1 recited that the fixing plate is connected to the heat transfer unit with the elastic portion connected to the backing plate while also in close contact with the metal plate. It would not be possible for the elastic portion of the fixing plate to contact the metal plate while the body portion of the fixing plate is connected to the backing plate. Thus a groove is necessary for the metal plate to be fitted into as shown in instant Figure 5 so that the claimed configuration is possible. This amendment consequently obviates any art rejections of record as a cell supervision circuit of this configuration is not known. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.